DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
This action is written in response to the arguments filed on December 20, 2021.  Claims 1-4, 7, 10-13, 16, and 21-24 are currently pending and have been considered below.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7, 10-13, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. 

Regarding Claim 1:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2A, Prong 1:
The claim recites the limitation of “extract from ...”   The “extract” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generate the medical knowledge...”   The “generate” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 



The claim recites the limitation of “convert….”   The “convert” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generate the medical knowledge...”   The “generate” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2A, Prong 2, the claim does recite additional elements: memory, processors acquire, store...in a two-dimensional table…, knowledge comprises…nodes…edges attribute values…directional edges.



Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claim steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 2:
Claim 2, which incorporates the rejection of claim 1, recites further limitations such as “validate…- 24 - 26295/34379/DOCS/4192689.2; and generate…”that are part of the abstract idea and do not amount to an inventive concept. 

For Step 2A, Prong 2, the claim does recite an additional element: memory - store.



Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claim steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 3:
Claim 3, which incorporates the rejection of claim 2, recites further limitations such as “validate…; re-extract…- 24 - 26295/34379/DOCS/4192689.2; and re-validate…”that are part of the abstract idea and do not amount to an inventive concept. 

For Step 2A, Prong 2, the claim does recite an additional element: memory – store – processors.



Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claim steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 4:
Claim 4, which incorporates the rejection of claim 3, recites further limitations such as “reiterate re-extracting and re-validating and generate…”that are part of the abstract idea and do not amount to an inventive concept. 

For Step 2A, Prong 2, the claim does recite an additional element: memory.



Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claim steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 7:
Claim 7, which incorporates the rejection of claim 1, recites further limitations such as “medical data source… medical guideline” that are part of the abstract idea and do not amount to an inventive concept. 

Regarding Claim 10:
For Step 10, the claim is a process so it does recite a statutory category of invention.
For Step 2A, Prong 1:


The claim recites the limitation of “generating the medical knowledge...”   The “generate” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 
The claim recites the limitation of “…extracting from the plurality of medical data the first set of plurality of medical information...”   The “extracting” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “converting….”   The “converting” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 


For Step 2A, Prong 2, the claim does recite additional elements: acquiring...storing...in a two-dimensional table…knowledge graph comprises…nodes…edges attribute values…directional edges.
Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claim steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply 

Regarding Claim 11
Claim 11, which incorporates the rejection of claim 10, recites further limitations such as “validating…- 24 - 26295/34379/DOCS/4192689.2; and generating…”that are part of the abstract idea and do not amount to an inventive concept. 

Regarding Claim 12:
Claim 12, which incorporates the rejection of claim 11, recites further limitations such as “validating…; re-extracting…- 24 - 26295/34379/DOCS/4192689.2; and re-validating…”that are part of the abstract idea and do not amount to an inventive concept. 

Regarding Claim 13:
Claim 13, which incorporates the rejection of claim 12, recites further limitations such as “reiterating re-extracting, re-validating, and generating…”that are part of the abstract idea and do not amount to an inventive concept. 

Regarding Claim 16:
Claim 16, which incorporates the rejection of claim 10, recites further limitations such as “medical data source… medical guideline” that are part of the abstract idea and do not amount to an inventive concept. 

Regarding Claim 21:
Claim 21, which incorporates the rejection of claim 1, recites further limitations such as “…relationships” that are part of the abstract idea and do not amount to an inventive concept. 
The claim does recite additional elements: directional edges.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claim steps amounts to no more than mere instructions to apply the exception using a generic computer component.

Regarding Claim 22
Claim 22, which incorporates the rejection of claim 1, recites further limitations such as “apply a set of rules…generate,” “analyze the search…,” “determine from…,” “present representations…,” and “recommend…” - 24 - 26295/34379/DOCS/4192689.2 that are part of the abstract idea and do not amount to an inventive concept. 

The claim does recite additional elements: decision support system, receive, rule engine, memory, processors, knowledge graph, transmit, and present representations.

The decision support system, rule engine, memory, processors, knowledge graph and present representations are recited at a high level of generality, i.e., performing a generic computer function of processing data.  These limitations are no more than mere 

The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “receive” and “transmit” steps is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an 

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.

Here the “receive” and “transmit” steps were considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 23:
Claim 23, which incorporates the rejection of claim 10, recites further limitations such as “…relationships” that are part of the abstract idea and do not amount to an inventive concept. 
The claim does recite additional elements: directional edges.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claim steps amounts to no more than mere instructions to apply the exception using a generic computer component.

Regarding Claim 24
Claim 24, which incorporates the rejection of claim 10, recites further limitations such as “applying a set of rules…generate,” “analyzing the search…,” “determining from…,” “presenting representations…,” and “recommending…” - 24 - 26295/34379/DOCS/4192689.2 that are part of the abstract idea and do not amount to an inventive concept. 

The claim does recite additional elements: decision support system, receive, rule engine, memory, processors, knowledge graph, transmit, and present representations.

The decision support system, rule engine, memory, processors, knowledge graph and present representations are recited at a high level of generality, i.e., performing a generic computer function of processing data.  These limitations are no more than mere 

The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “receiving” and “transmitting” steps is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an 

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.
Here the “receive” and “transmit” steps were considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

s 1, 10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US 2009/0012842 A1, hereinafter referred to as Srinivasan), in view of Ma et al. (“The Core Drugs Analysis Based on Social Network Analysis about Traditional Chinese Medicine Records Semantic Relation,” hereinafter referred to as Ma), and further in view of Ernst et al. (“KnowLife: a versatile approach for constructing a large knowledge graph for biomedical sciences,” hereinafter referred to as Ernst).

As to claim 1, Srinivasan teaches an apparatus for analyzing natural language medical text and generating a medical knowledge graph representing the natural language medical text, comprising: 
a memory (paragraph [0111] …memory(RAM)); and 
one or more processors (paragraphs [0159] …CPU); wherein the memory and the one or more processors are communicatively connected with each other; the memory stores computer-executable instructions for controlling the one or more processors to: 
acquire a plurality of medical data from a medical data source (paragraphs [0066],…
medical records including, e.g., digitized patient discharge summaries…; [0078]…the corpus of literature can be the text portion ( e.g. discharge summaries) of a set of
electronic medical records); 
extract from the plurality of medical data to obtain a first set of plurality of medical information comprising a first entity of a first entity type and a second entity of a second entity type, a first attribute value of the first entity, a second attribute value of the second entity, and one or more relationships selected from the group consisting of a first relationship between the first entity and the second entity and a second relationship 
    PNG
    media_image1.png
    20
    68
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    18
    84
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    12
    95
    media_image3.png
    Greyscale
).
generate the medical knowledge graph based on at least a portion of the first set of plurality of medical information (see paragraphs [0006]… generating a knowledge graph from a corpus of literature; [0066], wherein using the broadest reasonable interpretation, Examiner interprets “FIG. 45 depicts the generation of a knowledge graph for electronic medical records…. “to teach the limitation; [0076], a knowledge graph in this context can refer to a collection of terms or nodes and a collection of relations or edges that connect pairs of nodes…; [0098]).
the medical knowledge graph comprises a plurality of nodes and one or more edges connecting the plurality of nodes (paragraphs [0076]…a knowledge graph in this context
can refer to a collection of terms or nodes and a collection of relations or edges that connect pairs of nodes…; [0098], [0102], [0131], and [0161]…knowledge graphs…ontologically typed edges and nodes);
the plurality of nodes represent a plurality of entities or one or more attribute values of the plurality of entities (paragraph [0042], Fig. 21  [0131], Fig. 21, 
    PNG
    media_image1.png
    20
    68
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    18
    84
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    12
    95
    media_image3.png
    Greyscale
);
the one or more edges represent one or more relationships between two of the plurality of nodes  (paragraph [0042], Fig. 21, wherein Examiner interprets the arrows ([Wingdings font/0xE8]) in the Knowledge Base as the relationships)); and 
46 depicts a type of search that can be carried out using the knowledge graph generated by the method of FIG. 45….searching for drugs, but could include searches for diseases, patients belonging to defined classes, diagnoses, therapies and patient responses…[0131]…directional relations).
However, Srinivasan fails to explicitly teach:
store at least a portion of the first set of plurality of medical information in a two-dimensional table subsequent to extracting from the plurality of medical data the first set of plurality of medical information;  
convert the two-dimensional table into a plurality of graph data representing graphs respectively having nodes and edges connecting nodes; and
generate the medical knowledge graph based on the plurality of graph data
converted from the two-dimensional table.
Ma, in combination with Srinivasan, teaches:
store at least a portion of the first set of plurality of medical information in a two-dimensional table subsequent to extracting from the plurality of medical data the first set of plurality of medical information (pages 330-332, 3.2 From the Tropism of Taste perspective, Fig. 4…stored in the Two-Dimensional array. The length of the Two-
Dimensional array is equal to the number of nodes in the graph, and it is stored in the dictionary order of the node name in the array…);  
convert the two-dimensional table into a plurality of graph data representing graphs respectively having nodes and edges connecting nodes (pages 330-332, 3.2 From the Tropism of Taste perspective… connection order of the nodes in the graph…Fig. 4… number of nodes in the graph…); and
generate the medical knowledge graph based on the plurality of graph data
converted from the two-dimensional table (pages 330-332, 3.2 From the Tropism of Taste perspective…graph construction).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Srinivasan to add “two-dimensional table” to Srinivasan’s system, as taught by Ma above.  The modification would have been obvious because one of ordinary skill would be motivated to use extracted medicine records and turned into the relation graph by using the knowledge of graph theory, as suggested by Ma (Abstract).
However, Srinivasan and Ma fail to explicitly teach:
wherein a respective entity comprises at least one of a disease, a therapy for treating a disease, a diagnosis method for diagnosing a disease, a prognosis method for a disease, or a drug for treating or preventing a disease; 
a respective attribute value comprises at least one of a symptom of a disease, a clinical manifestation of a disease, or diagnosis information; 
a respective relationship between an entity and an attribute value comprises at least one of an association between two diseases, or a correlation between two diseases.
Ernst, in combination with Srinivasan and Ma, teaches:
wherein a respective entity comprises at least one of a disease, a therapy for treating a disease, a diagnosis method for diagnosing a disease, a prognosis method for a disease, or a drug for treating or preventing a disease (Abstract… ; page 3 of 13, right 
a respective attribute value comprises at least one of a symptom of a disease, a clinical manifestation of a disease, or diagnosis information (Abstract… ; page 4 of 13, Fig.1, wherein Examiner interprets the descriptive knowledge which explains the entities is taken as the attributes of the entities); 
a respective relationship between an entity and an attribute value comprises at least one of an association between two diseases, or a correlation between two diseases (Abstract… ; page 4 of 13, Fig.1, wherein Examiner interprets the arrows ([Wingdings font/0xE8]) in the Knowledge Base as the relationships).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Srinivasan and Ma to add “two-dimensional table” to the combination system of Srinivasan and Ma, as taught by Ernst above.  The modification would have been obvious because one of ordinary skill would be motivated to develop a web portal that showcases use-cases from speed-reading to semantic search along with richly annotated literature, as suggested by Ernst (Abstract; page 3 of 13, right column, third paragraph).

Claim 10 recites substantially the same functionalities recited in claim 1, and is directed to a method that is performed by the apparatus of claim 1.  Therefore, claim 10 is rejected for the same reasons as applied to claim 1 above.

Ernst teaches wherein the plurality of nodes comprise one or more diseases, one or more symptoms, and one or more therapies (Abstract…; page 3 of 13, right column…KB also captures diseases, therapies, drugs, and risk factors like nutritional habits, life-style properties, and side effects of treatments..; page 4 of 13, Fig. 1 and Table 1); and
the one or more edges are directional edges comprise one or more relationships between a respective disease and a respective symptom of the respective disease, or one or more relationships between the respective disease and a respective therapy for the respective disease (Abstract…The best configured KB, KnowLife, contains more than 500,000 facts at a precision of 93% for 13 relations covering genes, organs, diseases, symptoms, treatments, as well as environmental and lifestyle risk factors…; page 3 of 13, right column…KB also captures diseases, therapies, drugs, and risk factors like nutritional habits, life-style properties, and side effects of treatments..; page 4 of 13, Fig. 1, wherein Examiner interprets the arrows ([Wingdings font/0xE8]) in the Knowledge Base as the relationships and Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Srinivasan and Ma to add “two-dimensional table” to the combination system of Srinivasan and Ma, as taught by Ernst above.  The modification would have been obvious because one of ordinary skill would be motivated to develop a web portal that showcases use-cases from speed-reading to semantic search along with richly annotated literature, as suggested by Ernst (Abstract; page 3 of 13, right column, third paragraph).

Ernst teaches wherein the plurality of nodes comprise one or more diseases, one or more symptoms, and one or more therapies (Abstract…; page 3 of 13, right column…KB also captures diseases, therapies, drugs, and risk factors like nutritional habits, life-style properties, and side effects of treatments..; page 4 of 13, Fig. 1 and Table 1); and
the one or more edges are directional edges comprise one or more relationships between a respective disease and a respective symptom of the respective disease, or one or more relationships between the respective disease and a respective therapy for the respective disease (Abstract…The best configured KB, KnowLife, contains more than 500,000 facts at a precision of 93% for 13 relations covering genes, organs, diseases, symptoms, treatments, as well as environmental and lifestyle risk factors…; page 3 of 13, right column…KB also captures diseases, therapies, drugs, and risk factors like nutritional habits, life-style properties, and side effects of treatments..; page 4 of 13, Fig. 1, wherein Examiner interprets the arrows ([Wingdings font/0xE8]) in the Knowledge Base as the relationships and Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Srinivasan and Ma to add “two-dimensional table” to the combination system of Srinivasan and Ma, as taught by Ernst above.  The modification would have been obvious because one of ordinary skill would be motivated to develop a web portal that showcases use-cases from speed-reading to semantic search along with richly annotated literature, as suggested by Ernst (Abstract; page 3 of 13, right column, third paragraph).

s 2-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Srinivasan et al. (US 2009/0012842 A1, hereinafter referred to as Srinivasan), in view of Ma et al. (“The Core Drugs Analysis Based on Social Network Analysis about Traditional Chinese Medicine Records Semantic Relation,” hereinafter referred to as Ma), and further in view of Ernst et al. (“KnowLife: a versatile approach for constructing a large knowledge graph for biomedical sciences,” hereinafter referred to as Ernst), and Jermyn et al. (“Preparing Clean Views of Data for Data Mining,” hereinafter referred to as Jermyn).

As to claim 2, which incorporates the rejection of claim 1, Srinivasan teaches wherein the memory stores computer-executable instructions for controlling the one or more processors to:
generating the medical knowledge graph based on the plurality of validated
medical information  (see paragraphs [0066], Fig.45, generation of a knowledge graph for electronic medical records; [0098] …. generating a knowledge graph from a corpus of literature having multiple documents….).
However, Srinivasan, Ma and Ernst fail to explicitly teach:
validate the first set of plurality of medical information based on one or more
validation criteria to obtain a first set of plurality of validated medical information; and 
wherein the plurality of validated medical information comprise a first validated
entity of the first entity type and a second validated entity of the second entity type, a first validated attribute value of the first validated entity, a second validated attribute value of the second validated entity, and one or more validated relationships selected 
Jermyn, in combination with Srinivasan, Ma and Ernst, teaches:
validate the first set of plurality of medical information based on one or more
validation criteria to obtain a first set of plurality of validated medical information
(see pages 3-4, section 3.1 Introducing Clean Views…b. data validation which specifies acceptance criteria c. data transformation where cleaning rules are applied to data to give a cleaner view);20 and 
wherein the plurality of validated medical information comprise a first validated
entity of the first entity type and a second validated entity of the second entity type, a first validated attribute value of the first validated entity, a second validated attribute value of the second validated entity, and one or more validated relationships selected from the group consisting of a first validated relationship between the first validated entity and the second validated entity and a second validated relationship between the first validated entity and the first validated attribute value, a third relationship between the first validated entity and the second validated attribute value, and a fourth relationship between the second validated entity and the second validated attribute value (see pages 3-4 3.1 Introducing Clean Views…b. data validation which specifies  3.2 Iterative Perspective… validator function…..;3.4 Validator Functions)
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Srinivasan, Ma and Ernst to add a data validation and transformation to the combination system of Srinivasan, Ma and Ernst, as taught by Jermyn above.  The modification would have been obvious because one of ordinary skill would be motivated to be able to develop the Clean Views approach after looking at several datasets, as suggested by Jermyn (see 3.1 Introducing Clean Views).

As to claim 3, which incorporates the rejection of claim 2, Srinivasan, Ma and  Ernst fail to explicitly teach wherein the memory stores computer- executable instructions for controlling the one or more processors to: validate the first set of plurality of medical information based on the one or more validation criteria to obtain the first set of plurality of validated medical information and a first set of plurality of invalidated medical information;20  21 re-extract a sub-set of the plurality of medical data corresponding to the first set of plurality of invalidated medical information to obtain a second set of plurality of medical information; and re-validate the second set of plurality of medical information based on the one or more validation criteria to obtain a second set of plurality of validated medical information.
However, Jermyn, in combination with Srinivasan, Ma and Ernst, teaches wherein the memory stores computer- executable instructions for controlling the one or more processors to: 
3.1 Introducing Clean Views…b. data validation which specifies acceptance criteria
c. data transformation where cleaning rules are applied to data to give a cleaner
view);20  21 
re-extract a sub-set of the plurality of medical data corresponding to the first set of plurality of invalidated medical information to obtain a second set of plurality of medical information (see pages 3-4, section 3.1 Introducing Clean Views…b. data validation which specifies acceptance criteria; c. data transformation where cleaning rules are applied to data to give a cleaner view, and d. iteration over b and c);20  21and 
re-validate the second set of plurality of medical information based on the one or more validation criteria to obtain a second set of plurality of validated medical information (see pages 3-4, section 3.1 Introducing Clean Views…b. data validation which specifies acceptance criteria; c. data transformation where cleaning rules are applied to data to give a cleaner view, and d. iteration over b and c)20.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Srinivasan, Ma and Ernst to add a data validation and transformation to the combination system of Srinivasan, Ma and Ernst, as taught by Jermyn above.  The modification would have been obvious because one of ordinary skill would be motivated to be able to develop the Clean Views approach after looking at several datasets, as suggested by Jermyn (see 3.1 Introducing Clean Views).
 Srinivasan teaches wherein the memory stores computer- executable instructions for controlling the one or more processors to: 
generate the medical knowledge graph based on a combination of medical information validated in each round of validation process (see paragraphs [0066], Fig.45, generation of a knowledge graph for electronic medical records; [0098] …. generating a knowledge graph from a corpus of literature having multiple documents….).
However, Srinivasan, Ma and Ernst fail to explicitly teach:
reiterate re-extracting and re-validating until all extracted medical information are validated; and generate the medical knowledge graph based on a combination of medical information validated in each round of validation process.
However, Jermyn, in combination with Srinivasan, Ma and Ernst, teaches wherein the memory stores computer- executable instructions for controlling the one or more processors to: reiterate re-extracting and re-validating until all extracted medical information are validated (see pages 3-4, section 3.1 Introducing Clean Views…b. data validation which specifies acceptance criteria; c. data transformation where cleaning rules are applied to data to give a cleaner view, and d. iteration over b and c).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Srinivasan, Ma and Ernst to add a data validation and transformation to the combination system of Srinivasan, Ma and Ernst, as taught by Jermyn above.  The modification would have been obvious because one of ordinary skill would be motivated to be able to develop the Clean Views Jermyn (see 3.1 Introducing Clean Views).

As to claim 11, which incorporates the rejection of claim 10, Srinivasan teaches wherein the memory stores computer-executable instructions for controlling the one or more processors to:
generating the medical knowledge graph based on the plurality of validated
medical information (see paragraphs [0066], Fig.45, generation of a knowledge graph for electronic medical records; [0098] …. generating a knowledge graph from a corpus of literature having multiple documents….).
However, Srinivasan, Ma and Ernst fail to explicitly teach:
validate the first set of plurality of medical information based on one or more
validation criteria to obtain a first set of plurality of validated medical information; and 
wherein the plurality of validated medical information comprise a first validated
entity of the first entity type and a second validated entity of the second entity type, a first validated attribute value of the first validated entity, a second validated attribute value of the second validated entity, and one or more validated relationships selected from the group consisting of a first validated relationship between the first validated entity and the second validated entity and a second validated relationship between the first validated entity and the first validated attribute value, a third relationship between the first validated entity and the second validated attribute value, and a fourth relationship between the second validated entity and the second validated attribute value.
Jermyn, in combination with Srinivasan, Ma and Ernst, teaches:
validate the first set of plurality of medical information based on one or more
validation criteria to obtain a first set of plurality of validated medical information
(see pages 3-4, section 3.1 Introducing Clean Views…b. data validation which specifies acceptance criteria c. data transformation where cleaning rules are applied to data to give a cleaner view);20 and 
wherein the plurality of validated medical information comprise a first validated
entity of the first entity type and a second validated entity of the second entity type, a first validated attribute value of the first validated entity, a second validated attribute value of the second validated entity, and one or more validated relationships selected from the group consisting of a first validated relationship between the first validated entity and the second validated entity and a second validated relationship between the first validated entity and the first validated attribute value, a third relationship between the first validated entity and the second validated attribute value, and a fourth relationship between the second validated entity and the second validated attribute value (see pages 3-4 3.1 Introducing Clean Views…b. data validation which specifies acceptance criteria 3.2 Iterative Perspective… validator function…..;3.4 Validator Functions)
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Srinivasan, Ma and Ernst to add a data validation and transformation to the combination system of Srinivasan, Ma and Ernst, as taught by Jermyn above.  The modification would have been obvious because one of ordinary skill would be motivated to be able to develop the Clean Views Jermyn (see 3.1 Introducing Clean Views).

As to claim 12, which incorporates the rejection of claim 11, Srinivasan, Ma and Ernst fail to explicitly teach wherein the memory stores computer- executable instructions for controlling the one or more processors to: validate the first set of plurality of medical information based on the one or more validation criteria to obtain the first set of plurality of validated medical information and a first set of plurality of invalidated medical information;20  21 re-extract a sub-set of the plurality of medical data corresponding to the first set of plurality of invalidated medical information to obtain a second set of plurality of medical information; and re-validate the second set of plurality of medical information based on the one or more validation criteria to obtain a second set of plurality of validated medical information.
However, Jermyn teaches wherein the memory stores computer- executable instructions for controlling the one or more processors to: 
validate the first set of plurality of medical information based on the one or more validation criteria to obtain the first set of plurality of validated medical information and a first set of plurality of invalidated medical information (see pages 3-4, section 3.1 Introducing Clean Views…b. data validation which specifies acceptance criteria
c. data transformation where cleaning rules are applied to data to give a cleaner
view);20  21 
re-extract a sub-set of the plurality of medical data corresponding to the first set of plurality of invalidated medical information to obtain a second set of plurality of medical information (see pages 3-4, section 3.1 Introducing Clean Views…b. data validation 
re-validate the second set of plurality of medical information based on the one or more validation criteria to obtain a second set of plurality of validated medical information (see pages 3-4, section 3.1 Introducing Clean Views…b. data validation which specifies acceptance criteria; c. data transformation where cleaning rules are applied to data to give a cleaner view, and d. iteration over b and c)20.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Srinivasan, Ma and Ernst to add a data validation and transformation to the combination system of Srinivasan, Ma and Ernst, as taught by Jermyn above.  The modification would have been obvious because one of ordinary skill would be motivated to be able to develop the Clean Views approach after looking at several datasets, as suggested by Jermyn (see 3.1 Introducing Clean Views).

As to claim 13, which incorporates the rejection of claim 12, Srinivasan teaches wherein the memory stores computer- executable instructions for controlling the one or more processors to: 
generate the medical knowledge graph based on a combination of medical information validated in each round of validation process (see paragraphs [0066], Fig.45, generation of a knowledge graph for electronic medical records; [0098] …. generating a knowledge graph from a corpus of literature having multiple documents….).
However, Srinivasan, Ma and Ernst fail to explicitly teach:

However, Jermyn, in combination with Srinivasan, Ma and Ernst, teaches wherein the memory stores computer- executable instructions for controlling the one or more processors to: reiterate re-extracting and re-validating until all extracted medical information are validated (see pages 3-4, section 3.1 Introducing Clean Views…b. data validation which specifies acceptance criteria; c. data transformation where cleaning rules are applied to data to give a cleaner view, and d. iteration over b and c).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Srinivasan, Ma and Ernst to add a data validation and transformation to the combination system of Srinivasan, Ma and Ernst, as taught by Jermyn above.  The modification would have been obvious because one of ordinary skill would be motivated to be able to develop the Clean Views approach after looking at several datasets, as suggested by Jermyn (see 3.1 Introducing Clean Views).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US 2009/0012842 A1, hereinafter referred to as Srinivasan), in view of Ma et al. (“The Core Drugs Analysis Based on Social Network Analysis about Traditional Chinese Medicine Records Semantic Relation,” hereinafter referred to as Ma), and further in view of Ernst et al. (“KnowLife: a versatile approach for constructing a large knowledge graph for biomedical sciences,” hereinafter referred to as Ernst), and Monier et al. (US 2016/0063212 A1, hereinafter referred to as Monier).
Srinivasan, Ma and Ernst fail to explicitly teach wherein the medical data source comprises a medical guideline.   
However, Monier, in combination with Srinivasan, Ma and Ernst, teaches wherein the medical data source comprises a medical guideline (see abstract, paragraph [0009] … medical guideline).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Srinivasan, Ma and Ernst to add a medical guideline to the combination system of Srinivasan, Ma and Ernst, as taught by Monier above.  The modification would have been obvious because one of ordinary skill would be motivated to improve model's robustness and accuracy, as suggested by Monier (see abstract and paragraph [0031]).

As to claim 16, which incorporates the rejection of claim 11, Srinivasan, Ma and Ernst fail to explicitly teach wherein the medical data source comprises a medical guideline.   
However, Monier, in combination with Srinivasan, Ma and Ernst, teaches wherein the medical data source comprises a medical guideline (see abstract, paragraph [0009] … medical guideline).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Srinivasan, Ma and Ernst to add a medical guideline to the combination system of Srinivasan, Ma and Ernst, as taught by Monier above.  The modification would have been obvious because one of ordinary skill would be motivated to improve model's robustness and accuracy, as suggested by Monier (see abstract and paragraph [0031]).

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US 2009/0012842 A1, hereinafter referred to as Srinivasan), in view of Ma et al. (“The Core Drugs Analysis Based on Social Network Analysis about Traditional Chinese Medicine Records Semantic Relation,” hereinafter referred to as Ma), and further in view of Ernst et al. (“KnowLife: a versatile approach for constructing a large knowledge graph for biomedical sciences,” hereinafter referred to as Ernst), and, and McNair et al. (US 2015/0193583 A1, hereinafter referred to as McNair).

As to claim 22, which incorporates the rejection of claim 1, McNair, in combination with Srinivasan, Ma and Ernst, teaches a decision support system configured to receive a clinical data, process the clinical data (paragraphs [0055] … system 2130 may receive patient data 2111); and
a rule engine configured to receive a processed clinical data from the decision support system, apply a set of rules on the processed clinical data to generate a search query, and transmit the search query to the decision support system (paragraphs
[0056]…expert rules engine(s) using rules 2121; [0134]-[0135]...performing a search query of clinical information and providing query services…);
wherein the memory further stores computer-executable instructions for controlling the one or more processors to receive the search query from the decision support system, analyze the search query to obtain information regarding an entity or an attribute value

search query comprises information including one or more clinical conditions associated with first patient and the set of search results include information including one or more clinical conditions associated with a second patient having at least a portion of clinical information in common with the first patient…);
wherein the decision support system is configured to receive the knowledge graph data related to the information regarding the entity or the attribute value of the entity indicated by the search query, and present representations of the knowledge graph data related to the information regarding the entity or the attribute value of the entity indicated by the search query, and recommend a therapy to a user ([0018]…; [0036]…;
[0056]…determining a patient's condition and recommended treatments, system 213 0 might invoke an expert rules engine(s) using rules 2121 recommended treatment; [0066]…recommended treatments;  [0091]… information presented in interface 2442…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Srinivasan, Ma and Ernst to add a medical guideline to the combination system of Srinivasan, Ma and Ernst as taught by McNair above.  The modification would have been obvious because one of ordinary skill would be motivated to provide enhanced decision support, as suggested by McNair (see abstract and paragraph [0071]).

 McNair, in combination with Srinivasan, Ma and Ernst, teaches: 
receiving and processing a clinical data by a decision support system (paragraphs [0055] … system 2130 may receive patient data 2111); 
receiving a processed clinical data by a rule engine from the decision support system, applying a set of rules on the processed clinical data to generate a search query, and
transmitting the search query to the decision support system (paragraphs
[0056] …expert rules engine(s) using rules 2121; [0134]-[0135] ...performing a search query of clinical information and providing query services…);
receiving the search query from the decision support system, analyzing the search
query to obtain information regarding an entity or an attribute value of the entity indicated by the search query, determining from the medical knowledge graph a knowledge graph data related to the information regarding the entity or the attribute value of the entity indicated by the search query(paragraphs [0220]-[0222]…
search query comprises information including one or more clinical conditions associated with first patient and the set of search results include information including one or more clinical conditions associated with a second patient having at least a portion of clinical information in common with the first patient…); and
receiving, by the decision support system, the knowledge graph data related to the information regarding the entity or the attribute value of the entity indicated by the search query, and presenting representations of the knowledge graph data related to the information regarding the entity or the attribute value of the entity indicated by the search query, and recommending a therapy to a user ([0018]…; [0036]…;
213 0 might invoke an expert rules engine(s) using rules 2121 recommended treatment; [0066]…recommended treatments;  [0091]… information presented in interface 2442…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Srinivasan, Ma and Ernst to add a medical guideline to the combination system of Srinivasan, Ma and Ernst as taught by McNair above.  The modification would have been obvious because one of ordinary skill would be motivated to provide enhanced decision support, as suggested by McNair (see abstract and paragraph [0071]).

                                                  SECOND REJECTION

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US 2009/0012842 A1, hereinafter referred to as Srinivasan), in view of Lee et al. (“Table2Graph: A Scalable Graph Construction From Relational Tables using Map-Reduce,” hereinafter referred to as Lee), and further in view of Ernst et al.(“KnowLife: a versatile approach for constructing a large knowledge graph for biomedical sciences,” hereinafter referred to as Ernst).

As to claim 1, Srinivasan teaches an apparatus for analyzing natural language medical text and generating a medical knowledge graph representing the natural language medical text, comprising: 

one or more processors (paragraphs [0159] …CPU); wherein the memory and the one or more processors are communicatively connected with each other; the memory stores computer-executable instructions for controlling the one or more processors to: 
acquire a plurality of medical data from a medical data source (paragraphs [0066],…
medical records including, e.g., digitized patient discharge summaries…; [0078]…the corpus of literature can be the text portion ( e.g. discharge summaries) of a set of
electronic medical records); 
extract from the plurality of medical data to obtain a first set of plurality of medical information comprising a first entity of a first entity type and a second entity of a second entity type, a first attribute value of the first entity, a second attribute value of the second entity, and one or more relationships selected from the group consisting of a first relationship between the first entity and the second entity and a second relationship between the first entity and the first attribute value, a third relationship between the first entity and the second attribute value, and a fourth relationship between the second entity and the second attribute value (paragraphs [0041]…extraction algorithm…[0073]…  extract [0131], Fig. 21, 
    PNG
    media_image1.png
    20
    68
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    18
    84
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    12
    95
    media_image3.png
    Greyscale
).
generate the medical knowledge graph based on at least a portion of the first set of plurality of medical information (see paragraphs [0006]… generating a knowledge graph from a corpus of literature; [0066], wherein using the broadest reasonable interpretation, Examiner interprets “FIG. 45 depicts the generation of a knowledge graph for electronic medical records…. “to teach the limitation; [0076], a knowledge graph in this context 
the medical knowledge graph comprises a plurality of nodes and one or more edges connecting the plurality of nodes (paragraphs [0076]…a knowledge graph in this context
can refer to a collection of terms or nodes and a collection of relations or edges that connect pairs of nodes…; [0098], [0102], [0131], and [0161]…knowledge graphs…ontologically typed edges and nodes);
the plurality of nodes represent a plurality of entities or one or more attribute values of the plurality of entities (paragraph [0042], Fig. 21  [0131], Fig. 21, 
    PNG
    media_image1.png
    20
    68
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    18
    84
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    12
    95
    media_image3.png
    Greyscale
);
the one or more edges represent one or more relationships between two of the plurality of nodes  (paragraph [0042], Fig. 21, wherein Examiner interprets the arrows ([Wingdings font/0xE8]) in the Knowledge Base as the relationships)); and 
the one or more edges are directional edges (paragraphs [0042], Fig. 21 , [0067], FIG. 46 depicts a type of search that can be carried out using the knowledge graph generated by the method of FIG. 45….searching for drugs, but could include searches for diseases, patients belonging to defined classes, diagnoses, therapies and patient responses…[0131]…directional relations).
However, Srinivasan fails to explicitly teach:
store at least a portion of the first set of plurality of medical information in a two-dimensional table subsequent to extracting from the plurality of medical data the first set of plurality of medical information;  

generate the medical knowledge graph based on the plurality of graph data
converted from the two-dimensional table.
Lee, in combination with Srinivasan, teaches:
store at least a portion of the first set of plurality of medical information in a two-dimensional table subsequent to extracting from the plurality of medical data the first set of plurality of medical information (Fig. 1… Source Relational Tables…Schema Mapping);  
convert the two-dimensional table into a plurality of graph data representing graphs respectively having nodes and edges connecting nodes (Fig. 1… Constructed Nodes…Constructed Edges…Data Conversion); and
generate the medical knowledge graph based on the plurality of graph data
converted from the two-dimensional table (Fig. 1, …Constructed Property Graph).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Srinivasan to add “two-dimensional table” to the system of Srinivasan, as taught by Lee above.  The modification would have been obvious because one of ordinary skill would be motivated to develop a reconfigurable and reusable graph construction tool that is designed to work at scale, as suggested by Lee (Abstract).
However, Srinivasan and Lee fail to explicitly teach:

a respective attribute value comprises at least one of a symptom of a disease, a clinical manifestation of a disease, or diagnosis information; 
a respective relationship between an entity and an attribute value comprises at least one of an association between two diseases, or a correlation between two diseases.
Ernst, in combination with Srinivasan and Lee, teaches:
wherein a respective entity comprises at least one of a disease, a therapy for treating a disease, a diagnosis method for diagnosing a disease, a prognosis method for a disease, or a drug for treating or preventing a disease (Abstract… ; page 3 of 13, right column…KB also captures diseases, therapies, drugs, and risk factors like nutritional habits, life-style properties, and side effects of treatments..; page 4 of 13, Fig. 1 and Table 1); 
a respective attribute value comprises at least one of a symptom of a disease, a clinical manifestation of a disease, or diagnosis information (Abstract… ; page 4 of 13, Fig.1, wherein Examiner interprets the descriptive knowledge which explains the entities is taken as the attributes of the entities); 
a respective relationship between an entity and an attribute value comprises at least one of an association between two diseases, or a correlation between two diseases (Abstract… ; page 4 of 13, Fig.1, wherein Examiner interprets the arrows ([Wingdings font/0xE8]) in the Knowledge Base as the relationships).
Srinivasan and Lee to add “two-dimensional table” to the combination system of Srinivasan and Lee, as taught by Ernst above.  The modification would have been obvious because one of ordinary skill would be motivated to develop a web portal that showcases use-cases from speed-reading to semantic search along with richly annotated literature, as suggested by Ernst (Abstract; page 3 of 13, right column, third paragraph).

Response to Applicant’s arguments
Applicant's arguments on file on 12/20/2021 with respect to claims 1-4, 7, 10-13, 16 and 21-24 have been considered but are partially moot in view of new ground(s) of rejection.

Claim Rejections - 35 U.S. C § 101
Argument 
- Like in Trading Technologies Int'l, the claims here has "a prescribed
functionality directly related to the graphical user interface's structure that is addressed to and resolves a specifically identified problem in the prior state of the art." In particular, the claimed invention requires
"store at least a portion of the first set of plurality of medical information in a
two-dimensional table subsequent to extracting from the plurality of medical data the first set of plurality of medical information;
convert the two-dimensional table into a plurality of graph data representing

generate the medical knowledge graph based on the plurality of graph data
converted from the two-dimensional table".
- The claimed invention enables "a multi-directional knowledge mining process,
and provides a more intuitive reference tool to medical practitioners." Thus, like in Core
Wireless Licensing, Data Engine, and Trading Technologies Int 'l, the claimed invention allows users "to more efficiently and accurately" use the computer device to mine medical information, "resulting in an improved user interface for electronic devices".

Examiner’s response:
Examiner respectfully disagrees. The “store” is recited at a high level of generality, i.e., performing a generic computer function of processing data.
The “convert” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 
The “generate” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 
The claim as a whole does not integrate the mental process into a practical application.

That is, a claim whose entire scope can be performed mentally cannot be said to improve computer technology. MPEP 2106.05(a).  As noted in this action, to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. 

The claim does recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors to perform the claim steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The presented claim features when taken as a whole amount to significantly more than the abstract idea(s) identified in the office action.


Turning to the second step of 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Specifically, for example, the independent claims recite the additional limitations of 
"extract from the plurality of medical data to obtain a first set of plurality of medical information comprising a first entity of a first entity type and a second entity of a second entity type, a first attribute value of the first entity, a second attribute value of the second entity, and one or more relationships selected from the group consisting of a first relationship between the first entity and the second entity and a second relationship between the first entity and the first attribute value, a third relationship between the first entity and the second attribute value, and a fourth relationship between the second entity and the second attribute value," "generate the medical knowledge graph based on at least a portion of the first set of plurality of medical information," "store at least a portion of the first set of plurality of medical information in a two-dimensional table subsequent to extracting from the plurality of medical data the first set of plurality of medical information," "convert the two-dimensional table into a plurality of graph data representing graphs respectively having nodes and edges connecting nodes;"
wherein a respective entity comprises at least one of a disease, a therapy for treating a disease, a diagnosis method for diagnosing a disease, a prognosis method for a disease, or a drug for treating or preventing a disease; a respective attribute value comprises at least one of a symptom of a disease, a clinical manifestation of a disease, or diagnosis information; a respective relationship between an entity and an attribute value comprises at least one of an association between two diseases, or a correlation between two diseases.”

These are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications (e.g., see MPEP 2106.05(b): "It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014)".). Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more the above-identified judicial exception (the abstract idea). Looking at 

B. 35 U.S.C. §103: claims 1-4, 7, 10-13, and 16
Applicant appears to assert that Haber, Srinivasan, Masumoto, Takada, singly or in combination, fail to teach or suggest:
"store at least a portion of the first set of plurality of medical information in a two-dimensional table subsequent to extracting from the plurality of medical data the first set of plurality of medical information;
convert the two-dimensional table into a plurality of graph data representing graphs respectively having nodes and edges connecting nodes."

Examiner’s response:
Examiner respectfully disagrees. Argument is moot in view of new ground(s) of rejection Ma et al. (“The Core Drugs Analysis Based on Social Network Analysis about Traditional Chinese Medicine Records Semantic Relation”).

Claim 2 and Claim 11
Applicant appears to assert that Shah fails to teach or suggest the limitations of claim 2 or claim 11, e.g., fails to teach or suggest "validate the first set of plurality of medical information based on one or more validation criteria to obtain ... a first validated entity of 
validated entity, a second validated attribute value of the second validated entity, and one or more validated relationships selected from the group consisting of a first validated relationship between the first validated entity and the second validated entity and a second validated relationship between the first validated entity and the first validated attribute value, a third relationship between the first validated entity and the second validated attribute value, and a fourth relationship between the second validated entity and the second validated attribute value."

Examiner’s response:
Examiner respectfully disagrees. Argument is moot in view of new ground(s) of rejection Jermyn et al. (“Preparing Clean Views of Data for Data Mining”).

Claims 3, 4. 12. and 13
Applicant appears to assert that Jermyn fails to teach or suggest re-extract initially or previously invalidated medical information, and re-validate the re-extract information
to obtain second validated information.
Applicants respectfully request that the rejection be withdrawn

Examiner’s response:
Examiner respectfully disagrees. Jermyn does teach re-extract initially or previously invalidated medical information (page 5. (a. data assembly and standardisation)) and (b data validation which specifies acceptance criteria; c. data transformation… (d iteration over b and c), and (e. record cleaning decisions)).
Using the broadest reasonable interpretation, Examiner interprets the iteration (d iteration over b and c) to teach the re-validate the re-extract information.
Examiner respectfully maintains the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
                                                                                                                                                                                                        /ERIC NILSSON/Primary Examiner, Art Unit 2122